Exhibit 10.3(c)
SEVENTH AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT
THIS SEVENTH AMENDMENT (this “Amendment”) is made as of the 30th day of March,
2010 to that certain AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of
May 15, 2002, as amended (collectively, the “Employment Agreement”), by and
between DAVID E. ULLMAN (“Employee”) and JOS. A. BANK CLOTHIERS, INC.
(“Employer”).
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, Employer and Employee, being the sole parties to the
Employment Agreement, hereby amend the Employment Agreement and agree as
follows:
1. Subject to earlier termination otherwise set forth in the Employment
Agreement, the last day of the Employment Period shall be January 28, 2012.
2. Effective on the day on which general salary increases, if any, become
effective for other employees of the Employer for fiscal 2010, Employee’s Base
Salary shall be $465,000.
Except as specifically amended hereby, the Employment Agreement shall remain in
full force and effect according to its terms. To the extent of any conflict
between the terms of this Amendment and the terms of the remainder of the
Employment Agreement, the terms of this Amendment shall control and prevail.
Capitalized terms used but not defined herein shall have those respective
meanings attributed to them in the Employment Agreement. This Amendment shall
hereafter be deemed a part of the Employment Agreement for all purposes. The
terms of employment set forth in this Amendment have been approved by the
Compensation Committee of the Board of Directors of the Employer.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
JOS. A. BANK CLOTHIERS, INC.

             
By :
  /s/ CHARLES D. FRAZER       /s/ DAVID E. ULLMAN
 
           
 
  Charles D. Frazer,       DAVID E. ULLMAN
 
  Senior Vice President—General Counsel        

 

 